Citation Nr: 0124333	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder strain.

2.  Entitlement to an initial compensable evaluation for 
aseptic meningitis.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-concussion syndrome with blurred vision, 
photophobia and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1993 to September 
1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which assigned evaluations of 10 percent for left 
shoulder strain, residuals of aseptic meningitis, and post 
concussion syndrome with blurred vision and photophobia, 
after granting service connection for these disabilities.

The Board remanded the case in July 2000 for further actions 
by the RO.  The development requested by the Board has been 
completed.  While the case was in remand status, the RO 
granted service connection for a mood disorder due to head 
trauma, rated it with the post-concussion syndrome, and 
increased the evaluation for the post-concussion syndrome to 
30 percent, effective from September 23, 1995.  It also 
increased the evaluation for the veteran's left shoulder 
disability to 20 percent, effective September 23, 1995.

The RO also purported to deny service connection for eye 
disability, to include blurred vision and photophobia.  
However, service connection has already been granted for 
blurred vision and photophobia as residuals of a concussion, 
and the RO has not undertaken action to sever service 
connection for these concussion residuals.  Therefore, the 
Board will consider these residuals in its decision on the 
claim for a higher initial evaluation for the veteran's post-
concussion syndrome.  

The Board also notes that while the case was in remand 
status, the RO granted service connection for back strain, 
cervical strain and headaches, and evaluated each of these 
disabilities as 10 percent disabling.  It appropriately 
informed the veteran that the evaluations assigned for these 
disabilities were not matters currently in appellate status 
and of the requirement that he submit a notice of 
disagreement if he desired appellate review with respect to 
these evaluations.  Thereafter, no correspondence was 
submitted by the veteran, and none of the foregoing 
evaluations was addressed in the written presentations by the 
veteran's representative.  Therefore, those matters are not 
currently before the Board.

Furthermore, while the case was in remand status, the RO 
provided the veteran with the appropriate form to claim 
entitlement to a total rating based on unemployability due to 
service-connected disabilities and instructed him to complete 
and return the form if he believes that he is entitled to 
this benefit.  Although the veteran's representative 
thereafter submitted argument with respect to the total 
rating issue, the veteran has not completed and returned the 
form for claiming entitlement to this benefit or otherwise 
responded to the RO's letter.  Therefore, the Board must 
conclude that the veteran is not currently seeking 
entitlement to this benefit.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's left shoulder disability is manifested by 
limitation of motion at the shoulder level.

3.  No residuals of aseptic meningitis have been present 
since the veteran's discharge from service.

4.  The veteran's post concussion syndrome with blurred 
vision, photophobia and a mood disorder is productive of no 
more than social and occupational impairment with occasional 
decrease in work efficiency; the veteran does not have multi-
infarct dementia and more than moderately large social and 
industrial impairment has not resulted from the veteran's 
mood disorder.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2000).

2.  The criteria for an initial compensable evaluation for 
aseptic meningitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8019 
(2000)

3.  The criteria for an initial evaluation in excess of 30 
percent for post concussion syndrome with blurred vision, 
photophobia and a mood disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996); 38 C.F.R. § 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8045, §  4.130, Diagnostic Code 9435 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.

The veteran underwent a VA general medical examinations in 
October 1996.  He presented with complaints of severe 
migraine and tension headaches, pain behind the left eye with 
headaches, blurry vision, ringing ears with hearing loss, 
meningitis, and post concussion syndrome.  He stated that he 
had been in an automobile accident in 1995 and had post 
concussion syndrome with headaches and pain in his neck.  He 
reported having had meningitis in 1995 and that he had 
residual back pain.  The pertinent diagnoses on general 
medical examination were history of a car accident with post 
concussion syndrome with headaches, and history of viral 
meningitis with backache residuals and no neurological 
deficit.  

The general medical examiner also performed a joint and spine 
examination of the veteran in October 1996.  He noted the 
veteran's report of left shoulder, left upper and lower back 
pain due to a car accident in service.  The veteran stated 
that lifting even light weight caused pain in the left 
shoulder.  He also reported that bending over and time on his 
feet or walking caused pain from the upper mid back down to 
the lower lumbar area of the left side.  Range of motion for 
the left shoulder was abduction to 110 degrees due to pain.  
External and internal rotation was to 45 degrees due to pain.  
There was no muscle spasm of the left shoulder area, but 
localized tenderness on palpation of the posterior shoulder 
was noted.  The veteran's grip was strong, and no muscle 
atrophy or crepitation was noted.  Range of motion of the 
veteran's lumbar spine was flexion to 85 degrees, extension 
to 25 degrees, lateral flexion to 30 degrees, and rotation to 
50 degrees with pain and localized tenderness and no muscle 
spasm.  

X-rays revealed no evidence of fracture or dislocation of the 
left shoulder and also showed a normal lumbosacral spine.  
The diagnoses were left shoulder pain secondary to strain 
with history of injury and back pain of the mid upper back 
and lumbar area, left, secondary to muscle strain due to the 
1995 car accident.  

At a VA examination for miscellaneous neurological disorders 
in October 1996, the veteran reported recurring headaches 
since 1994.  The examiner noted that the veteran had had 
viral meningitis in 1995, with no residuals except back pain.  
The veteran was positive for early morning waking, weight 
loss, difficulty concentrating, and decreased enjoyment of 
activities.  The diagnosis was daily headaches, and the 
examiner opined that they were cluster headaches and were 
unlikely to be related to the viral meningitis.  The examiner 
also provided a provisional diagnosis of depression, and 
noted that such a diagnosis could account for some of the 
veteran's stated symptoms.  The examiner suggested that a 
psychiatric evaluation be performed.  

The veteran submitted to a VA psychiatric examination in 
October 1998.  He reported no hospitalization or outpatient 
treatment for emotional problems since his October 1996 
examinations.  He indicated that he had been unable to 
maintain employment with the exception of one month in 1997, 
and reported that he was unemployed because the available 
jobs were too physically demanding or too stressful.  He 
described his social life as fine.  He claimed that his 
migraine headaches were more frequent, and that he had 
continuous headaches every day.  He complained of sharp pain 
behind his right eye.  He reported that his back was painful 
at the site of spinal taps, and that he was limited in the 
way he could bend.  While he denied being depressed, the 
veteran indicated that he had a difficult time sleeping and 
that his appetite had decreased.  He also endorsed decreased 
libido.  He denied suicidal and homicidal ideation and 
unusual fears.  He indicated that his memory problems caused 
difficulty and anxiety.  

On mental status examination, the veteran was quiet and soft 
spoken.  The examiner noted that the veteran's eyes made him 
appear as if he were in a daze.  His mood was subdued and his 
affect was somewhat blunted.  He was oriented to time, place 
and person, but gave the incorrect date by two days.  He 
could remember only one of three items.  He exhibited other 
manifestations of short term memory loss.  There was no 
evidence of thought disorder.  The examiner indicated memory 
impairment, but opined that a neurological examination would 
more appropriately address the issues involved in determining 
compensation and pension.  The diagnosis was post concussion 
syndrome.  The veteran's GAF was noted as being 70-75.

As noted above, the Board remanded this case in July 2000 for 
further VA examinations and development.  Pursuant to the 
Board's remand instructions, the veteran was afforded 
neurological, psychiatric, and orthopedic examinations in 
December 2000.  

He reported to the neurological examination with complaints 
of general headaches, dizziness, memory loss, upper and lower 
back pain, sleep disruption, mood swings, stiffness, shoulder 
pain, and hand numbness.  The examiner noted that the veteran 
had been in a car accident in 1995, and that he indicated 
that he had sustained shoulder and neck injuries.  Regarding 
the veteran's headaches, the examiner noted associated 
photophobia and nausea.  With respect to the neck discomfort, 
the examiner noted that the pain was more left-sided and 
described as stiffness.  The veteran described a popping 
sound when he moved his neck and stated that the neck pain 
interfered with his sleep.  The veteran also described 
stiffness in his lower back, accompanied by tenderness and 
soreness.  He indicated that prolonged movement such as 
standing or sitting aggravated the pain.  He denied 
radiation.  

On physical examination the veteran's attention was mildly 
impaired.  Memory testing suggested only problems with 
quoting, and there was no evidence of increased rate of 
forgetting or primary amnestic disturbance.  There was no 
deficiency in naming, repetition, fluency or comprehension.  
Basic visual function was normal.  One diagnosis was aseptic 
meningitis in 1995.  The examiner opined that the veteran had 
no residuals of the meningitis.  The examiner also diagnosed 
cervical spine strain, and indicated that it was related to 
the veteran's car accident and not the meningitis.  With 
regard to post concussion syndrome, the examiner noted that 
the one-day hospitalization following the veteran's car 
accident suggested only mild traumatic brain injury.  He 
noted that most patients' symptoms resolved after a year, and 
opined that the post concussion syndrome was not likely to be 
the cause of the veteran's headaches.  With respect to the 
veteran's cognitive complaints, the examiner pointed out that 
the veteran's neuropsychological profile revealed only mild 
difficulties with attention.  He further noted the absence of 
primary amnestic disturbance or language disorder, and 
concluded that there was no evidence of any type of dementia 
associated with brain trauma.  The examiner concluded by 
stating that the veteran's photophobia was not due to the 
post concussion syndrome and that he was grossly under 
treated for his pain complaints.  The examiner also indicated 
that the complaints of pain seemed to be out of proportion to 
the physical findings, suggesting that there is some 
underlying affect disorder or mood disorder contributing to 
his symptom complex.  He stated that the veteran was not, in 
his opinion, unemployable.    

At the December 2000 orthopedic examination, the veteran 
reported that he had been involved in a roll over motor 
vehicle accident in 1995 wherein he sustained loss of 
consciousness and a shoulder contusion.  He reported 
continued daily pain in his left shoulder, accompanied by 
neck and back pain.  Specifically, the veteran indicated that 
he had difficulty lifting objects such as groceries and items 
around the house.  He stated that he had little difficulty 
with the activities of daily living, but that repetitive 
overhead work caused severe pain after about twenty minutes.  
He denied severe weakness or catching.  Range of motion for 
the veteran's left shoulder was flexion to 100 degrees, 
limited by pain at 95 degrees; extension to 90 degrees, 
limited by pain at 85 degrees; adduction to 10 degrees; 
abduction to 165 degrees, limited by lack of endurance at 160 
degrees; internal rotation to 85 degrees, limited by lack of 
endurance at 85 degrees;  and external rotation to 80 
degrees, limited by weakness at 75 degrees.  Range of motion 
for the veteran's cervical spine was flexion to 45 degrees, 
extension to 55 degrees, right bending to 40 degrees with 
limitation by pain at 35 degrees, left bending to 40 degrees, 
right rotation to 70 degrees, and left rotation to 70 
degrees.  A slight trapezial spasm was noted on the left 
side.  

The diagnosis was contusion of the left shoulder with 
residual weakness and decreased range of motion with 
occasional pain as per the veteran's report.  There were no 
residual effects on the spine, and X-rays of the spine and 
shoulder were normal.  The examiner opined that during flare-
ups, the condition could worsen by an additional 10 percent.  
He also stated that the disability originated in service due 
to the motor vehicle incident.

During the December 2000 psychiatric examination, the veteran 
indicated that he had problems following the car accident in 
service.  The examiner noted that the veteran had developed a 
myriad of symptoms consisting primarily of memory problems.  
The veteran also indicated that he found it difficult to 
perform and complete complex tasks.  He reported that his 
wife had detected mood shift changes and swings.  He also 
stated that he felt irritable and impatient, which resulted 
in his inability to maintain employment for any length of 
time.  He reported that he had a limited social life, but 
that he had been married for seven years.  On mental status 
examination, the veteran had good eye contact, but his 
responses were slow.  His speech was somewhat slow, but 
generally appropriate.  His voice was normal in tone and 
volume.  There was no gait or abnormal muscle movement 
problem.  No thought disorder, paranoia, delusions, 
hallucinations, suicidal or homicidal ideation, or aggressive 
impulses were detected.  The veteran's mood was depressed and 
his affect was depressed and discouraged.  He had difficulty 
concentrating and was unable to recall two objects out of 
three in five minutes.  His remote memory was "okay."  His 
awareness of current events and judgment were appropriate, 
but his insight was very limited.  The diagnosis was mood 
disorder due to head injury, and the veteran's GAF score was 
52.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Since the RO's most recent consideration of 
the issues on appeal, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal and of the 
evidence necessary to substantiate his claims.  Although 
requested to do so, the veteran has not identified any 
treatment records which could be obtained to substantiate his 
claims.  The RO provided the veteran with current VA 
examinations of his disabilities.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claims.  In sum, the facts relevant to these 
claims have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the 
regulations implementing the VCAA.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2000).

A.  Left Shoulder Strain

The veteran's left shoulder disability is rated under 
Diagnostic Code 5201, for limitation of motion of the arm.  
The veteran is left handed.  For the major upper extremity, a 
20 percent rating is warranted for limitation of motion of 
the arm at the shoulder level.  If the limitation is midway 
between the side and shoulder level, a rating of 30 percent 
is warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The medical evidence shows that the veteran has pain on 
lifting objects weighing in excess of 10 pounds and on 
repetitive overhead work.  He is able to perform activities 
of daily living.  Although physical examination has 
demonstrated functional impairment of the left shoulder due 
to pain on use, lack of endurance, and weakness, and it has 
been estimated that the functional impairment would slightly 
(10 percent) increase during flare-ups, the evidence also 
shows that the overall functional impairment results in 
limitation of motion which more nearly approximates 
limitation of motion at the shoulder level than limitation of 
motion midway between the side and shoulder level.  
Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5201.

The Board has also considered whether a higher evaluation 
would be warranted under any other potentially applicable 
diagnostic code.  However, the veteran's left shoulder 
disability is not manifested by impairment of the humerus 
with recurrent dislocation of the scapulohumeral joint, so 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2000) is not 
applicable to the facts of this case since the veteran 
neither has impairment of the humerus nor recurrent 
dislocation of the scapulohumeral joint.  38 C.F.R. § 4,71a, 
Diagnostic Code 5203 (2000) authorizes a 30 percent 
evaluation for malunion of the humerus of the major upper 
extremity with marked deformity, but the veteran does not 
have malunion or deformity of the humerus.  In addition, the 
veteran has substantial useful motion of the shoulder so a 
higher evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2000), which provides the criteria for 
evaluating ankylosis of the scapulohumeral articulation.  
There is no other potentially applicable diagnostic code 
which authorizes an evaluation in excess of 20 percent for 
impairment of a shoulder.

Accordingly, a schedular evaluation in excess of 20 percent 
is not in order.


B.  Aseptic Meningitis

The veteran's aseptic meningitis is rated as noncompensable 
under Diagnostic Code 8019, which provides the criteria for 
evaluating epidemic, cerebrospinal meningitis.  It authorizes 
a 100 percent evaluation for active febrile meningitis and 
provides that the disability will otherwise be rated based on 
residuals with a minimum rating of 10 percent for the 
residuals.  

There is no medical evidence of active meningitis since the 
veteran's discharge from service.  The RO initially evaluated 
the disability as 10 percent disabling based on its 
determination that backache was a residual of the meningitis, 
as reported in the report of the October 1996 VA general 
medical examination.  However, this same examiner also 
prepared the report of an October 1996 joint and spine 
examination indicating that the veteran's back pain was due 
to muscle strain.  Moreover, the VA neurological examiner in 
December 2000 concluded that the veteran had no residuals of 
aseptic meningitis.  Therefore, the Board concludes that the 
preponderance of the evidence establishes the absence of any 
residuals of meningitis since the veteran's discharge from 
service.  Accordingly, the disability is properly assigned a 
noncompensable evaluation from the day following the 
veteran's discharge from service, the effective date of 
service connection.

The Board recognizes that the disability rating for 
meningitis was reduced from 10 percent to noncompensable from 
the day following the veteran's discharge from service in the 
May 2001 rating decision; however, in this same rating 
decision the RO granted service connection for back strain 
and evaluated it as 10 percent disabling from the day 
following the veteran's discharge from service.  No reduction 
in the veteran's monetary benefits resulted from the May 2001 
rating decision.  Therefore, reduction of the evaluation for 
aseptic meningitis to the noncompensable level from the 
effective date of service connection, based upon the facts 
shown, was appropriate.  See 38 C.F.R. §§ 3.105(e), 3.344, 
3.500(a) (2000). 

C.  Post Concussion Syndrome with Blurred Vision, Photophobia 
and a Mood Disorder

The RO had previously rated the residuals of the veteran's 
head injury under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
which provides the criteria for evaluating brain disease due 
to trauma.  It states that purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  

The medical evidence reveals no neurological disabilities and 
no dementia.  The most recent neurological examination 
concluded that the veteran's presenting symptoms were not 
related to brain trauma.  Therefore, if the disability were 
rated under Diagnostic Codes 8045 and 9304, it would not 
warrant a rating in excess of 10 percent. 

The most recent neurological examiner suggested that because 
the veteran's pain complaints seemed out of proportion with 
the physical findings, that there was some underlying affect 
or mood disorder contributing to the veteran's symptom 
complex.  The psychiatric examiner seemed to concur, and 
diagnosed a mood disorder.

In the May 2001 rating decision, the RO granted service 
connection for a mood disorder due to trauma and rated it 
with the post concussion syndrome as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9435, which provides 
the criteria for evaluating a mood disorder, not otherwise 
specified.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2000).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

Under the former criteria, there was no Diagnostic Code 9435 
or diagnostic code specific to a mood disorder, unspecified 
type.  However, 38 C.F.R. § 4.132, 9405 (1996) provided that 
a 30 percent evaluation is warranted for dysthymic disorder, 
adjustment disorder with depressed mood or major depression 
without melancholia if it resulted in definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
if the ability to establish or maintain effective and 
wholesome relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.   to produce definite 
industrial impairment

The term "definite" in 38 C.F.R. § 4.132 means distinct, 
unambiguous and moderately large in degree.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).

The current criteria for evaluating a mood disorder, not 
otherwise specified, are provided by 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2000).  It authorizes a 30 percent 
evaluation where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In this case, the veteran was found on psychiatric 
examination in December 2000 to be depressed in mood and 
affect.  He had difficulty in concentration and was unable to 
recall two objects out of three in five minutes.  His insight 
was very limited.  His wife has detected mood changes and 
swings.  The GAF score was 52, a score consistent with the 
assigned evaluation of 30 percent.  In this regard the Board 
notes that GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A 1998 psychiatric examination identified sleep disturbance, 
poor appetite, and decreased libido.  At that time, the 
veteran also stated that he had feelings of anxiety because 
of his poor memory.  Thus, the Board finds that the evidence 
presented shows an overall disability picture consistent with 
the criteria for a 30 percent evaluation under the former or 
current criteria.  While the record clearly shows depressed 
mood and affect, sleep impairment and some occupational and 
social impairment, these symptoms are contemplated under the 
30 percent rating.  Symptoms productive or more than 
moderately large social and industrial impairment or more 
than occasional decrease in work efficiency have not been 
demonstrated.  

Accordingly, the Board finds that the veteran's post-
concussion syndrome with blurred vision, photophobia and a 
mood disorder does not warrant an evaluation in excess of 30 
percent under the current or former criteria.

D.  Staged Ratings and Extra-schedular Consideration

The Board has considered whether staged ratings should be 
assigned; however, at no time during the period in question 
has any of the disabilities warranted a rating in excess of 
that assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent periods of hospitalization for any 
of the disabilities and that the manifestations of the 
disabilities are not unusual or exceptional.  In sum, there 
is no indication in the record that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder strain is denied.

Entitlement to an initial compensable evaluation for aseptic 
meningitis is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for post concussion syndrome with blurred vision, photophobia 
and a mood disorder is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

